DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Objections
Claims 7 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Claim 7 should be amended to “receiving a user definition of a memory shape including [[to]] a major dimension”, “receiving [[a]] the user definition of a quantity of the memory shape[[s]]” and “allocating physically contiguous columns and contiguous rows of the memory cells of a memory array according to the user definition[[s]]”.  This is so that i) it is the same user definition (and not multiple different user definitions) that is used to define memory shape and quantity of said memory shape (see spec ¶[29]), ii) quantity of memory shape should refer to previously (and not different plural memory shapes) recited memory shape that has user definition (see spec ¶[29]), and iii) the same (and not different) memory cells (used in allocation) are also used to write data indicated by major dimension (see spec Fig. 2).  In view of this amendment, to maintain proper antecedence, claims 8 and 10 should be amended to “the memory shape[[s]]”.

Claim 8 should be amended to “wherein mapping the existing data comprises mapping the existing data from memory, other than the memory array, to the memory see spec ¶[53]).

Claims 9 and 10 should depend from claim 8.  It is noted that claims 9 and 10 recite limitations that further limit limitations in claim 8.  Otherwise, “the existing data” in claims 9 and 10 lack antecedence basis.

Claim 11 should be amended to “receiving a user definition of a memory shape including [[to]] a major dimension”, “receiving [[a]] the user definition of a quantity of the memory shape[[s]]” and “allocating, according to the user definition, contiguous columns and contiguous rows of the memory cells of a single physical memory component of the memory device see spec ¶[29]), ii) quantity of memory shape should refer to previously (and not different plural memory shapes) recited memory shape that has user definition (see spec ¶[29]), iii) the same (and not different) memory cells (used in allocation) are also used to write data indicated by major dimension (see spec Fig. 2), and iv) allocating (and not single component of memory device) is based on user definition (see ¶[29]).  In view of this amendment, to maintain proper antecedence, i) claims 13 and 15 – 16 should be amended to “the memory shape[[s]]”, ii) claim 13 should be amended to “allocate the contiguous columns and the memory cells”, and iii) claim 20 should be amended to “the user definition[[s]]”.

Claims, dependent on the above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, “storing a first data element and a second data element in memory cells of the memory array corresponding to the memory shape” does not appear to further limit claim 1.  Claim 1 recites writing (or storing) data to memory cells of contiguous columns (of memory array) and contiguous rows (of said memory array), said contiguous columns and said contiguous rows define a memory shape (see claim 1 “receiving a user definition of a memory shape including: a quantity of contiguous columns of a memory array; a quantity of contiguous rows of the memory array; and a major dimension of the memory shape corresponding to a dimension of the memory shape by which data is written to memory cells coupled to the contiguous columns and contiguous rows of the memory array”).  In other words, claim 1 already recites writing, to multiple memory cells of memory array that corresponds to memory shape, data (first and second data element).  Therefore, claim 2 does not appear to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 – 12 of U.S. Patent No. 10,942,843 in view of Leidel and Kubo and Valentin.
Instant Application 17/194,020
Patent 10,942,843
1.  A method, comprising: 
a quantity of contiguous columns of a memory array; 

a quantity of contiguous rows of the memory array; 


and allocating a multidimensional, contiguous, physical portion of the memory array according to the user definition.

wherein the plurality of physically contiguous memory cells correspond to a user-defined quantity of physically contiguous columns and a user-defined quantity of physically contiguous rows of the memory array;

allocating a plurality of physically contiguous memory cells of a memory array,


1. storing only a first data element of a first length in a first column of the plurality of physically contiguous memory cells according to a major dimension corresponding to a dimension of the plurality of physically contiguous memory cells by which data is written to the plurality of physically contiguous memory cells; 

and subsequently storing only a second data element of a second length in a second column of the plurality of physically contiguous memory cells according to the major dimension, wherein the first length is different than the second length and the first column is adjacent to the second column
3.  The method of claim 2, further comprising: 
storing only the first data element in a first column of the multidimensional, contiguous, physical portion of the memory array; 

and storing only the second data element in a second column of the multidimensional, contiguous, physical portion of the memory array, wherein the first column is adjacent to the second column.
1. storing only a first data element of a first length in a first column of the plurality of physically contiguous memory cells according to a major dimension corresponding to a dimension of the plurality of physically contiguous memory cells by which data is written to the plurality of physically contiguous memory cells; 

and subsequently storing only a second data element of a second length in a second column of the plurality of physically contiguous memory cells according to the major dimension, wherein the first length is different than the second length and the first column is adjacent to the second column


7.  A method, comprising: 
and allocating physically contiguous columns and contiguous rows of memory cells of a memory array
1. A method, comprising: 
allocating a plurality of physically contiguous memory cells of a memory array, wherein the plurality of physically contiguous memory cells correspond to a user-defined quantity of physically contiguous columns and a user-defined quantity of physically contiguous rows of the memory array;



11.  An apparatus, comprising: 
a memory device; 

and a host coupled to the memory device, wherein the host is configured to:
allocate contiguous columns and contiguous rows of memory cells of a single physical memory component of the memory device
11.  An apparatus, comprising: 
a memory device; 

and a host coupled to the memory device, wherein the host is configured to: 
allocate a plurality of physically contiguous memory cells of the memory device corresponding to a user-defined quantity of physically contiguous columns and a user-defined quantity of physically contiguous rows of the memory device

12. The apparatus of claim 11, wherein a single memory bank of the memory device comprises the plurality of physically contiguous memory cells.
12.  The apparatus of claim 11, wherein the single physical memory component is a single memory bank
12. The apparatus of claim 11, wherein a single memory bank of the memory device comprises the plurality of physically contiguous memory cells.


Regarding claim 1, patent 10,942,843 teaches base method of allocating using quantity of contiguous columns and quantity of contiguous rows.  The claimed invention improves upon said base method by having said quantity of contiguous columns and said see also limitation below).
receiving a user definition of a memory shape including: 
a quantity of contiguous columns of a memory array; 
a quantity of contiguous rows of the memory array
The claimed invention is an application of known technique from Leidel (US 20160098209) – receiving, from host, allocation request (user definition of a memory shape) that includes 4 contiguous allocable units in first dimension 461-1 (quantity of contiguous columns of a memory array) and 5 contiguous allocable units in dimension 461-2 (quantity of contiguous rows of the memory array).  In particular, Leidel teaches
receiving a user definition of a memory shape including: 
a quantity of contiguous columns of a memory array (quantity of contiguous columns = 5 contiguous allocable units in second dimension 461-2); 
a quantity of contiguous rows of the memory array (quantity of contiguous rows = 4 contiguous allocable units in first dimension 461-1) (Liedel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]))
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Leidel’s known technique would have yielded i) predictable result of having said quantity of contiguous columns and said quantity of contiguous rows received as user definition of a memory shape, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Patent 10,942,843 in view of Leidel teaches receiving a user definition of a memory shape but does not appear to explicitly teach including, in said user definition of said memory shape, a major dimension of the memory shape corresponding to a dimension of the memory shape by which data is written to memory cells coupled to contiguous columns and contiguous rows of the memory array (see also limitation below).
receiving a user definition of a memory shape including: 
major dimension corresponding to a dimension of the plurality of physical contiguous memory cells by which data is written to memory cells coupled to the contiguous columns and contiguous rows of the memory array
However, Kubo (US 20160098209) teaches
[receiving] a user definition of a memory shape including: 
a major dimension (major dimension = write direction) of the memory shape corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells coupled to [the] contiguous columns and contiguous rows of [the] memory array (memory array = Fig. 1 memories 4A to 4D) (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns (contiguous columns and contiguous rows) in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, patent 10,942,843 as modified is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written to said memory cells of said contiguous columns and said contiguous rows.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify patent 10,942,843 as modified in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 5, Leidel teaches the limitations of claim 5 (see Leidel mapping in 103 rejection below).
Regarding claim 6, Leidel teaches the limitations of claim 6 (see Leidel mapping in 103 rejection below).

Regarding claim 7, patent 10,942,843 teaches base method of allocating physically contiguous columns and contiguous rows of memory cell of a memory array.  The claimed invention improves upon said base method by performing said allocation based on user definition of a quantity of memory shape (see also limitation below
receiving a user definition of a quantity of the memory shapes
allocating physically contiguous columns and contiguous rows of memory cells of a memory array according to the user definitions
The claimed invention is an application of known technique from Leidel (US 20160098209) – allocating contiguous rows and columns based on allocation request specifying allocable units in horizontal and vertical dimensions.  In particular, Leidel teaches
receiving a user definition of a quantity (quantity = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) of the memory shapes (memory shapes = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) (claim objection: this limitation should read “receiving the user definition of a quantity of the memory shape”) 
and allocating physically contiguous columns and contiguous rows of memory cells (memory cells = Fig. 3 memory cells 340) of a memory array (memory array = Fig. 3 memory device 310) according to the user definitions (claim objection:  this limitation should read “the memory cells of a memory array according to the user definition”) (Leidel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]), wherein candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with plural memory cells 340 (see ¶[39]) where first plurality of elements (data) are stored in first group of said memory cells 340 (see ¶[41]) (data is written to memory cells of the memory shape).)
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Leidel’s known technique would have yielded i) predictable result of performing said allocating based on receiving allocation request (user definition) specifying allocable units in horizontal and vertical dimensions (quantity of memory shape), and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Patent 10,942,843 in view of Leidel teach receiving a user definition but do not appear to explicitly teach said user definition includes major dimension as recited in claim 7 (see also limitation below).
receiving a user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to memory cells of the memory shape

However, Kubo teaches
[receiving] a user definition of a memory shape including: 
a major dimension (major dimension = write direction) of the memory shape corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells coupled to [the] contiguous columns and contiguous rows of [the] memory array (memory array = Fig. 1 memories 4A to 4D) (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns (contiguous columns and contiguous rows) in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, patent 10,942,843 as modified is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written to said memory cells of said memory shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify patent 10,942,843 as modified in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 8, Kubo teaches the limitations of claim 8 (see Kubo mapping in 103 rejection below).
see Kubo mapping in 103 rejection below).
Regarding claim 10, Kubo teaches the limitations of claim 10 (see Kubo mapping in 103 rejection below).

Regarding claim 11, patent 10,942,843 teaches base apparatus of allocating physically contiguous columns and contiguous rows of memory cell of a single physical memory component of memory device.  The claimed invention improves upon said base method by performing said allocation based on user definition of a quantity of memory shape (see also limitation below).
receive a user definition of a quantity of the memory shapes
allocate contiguous columns and contiguous rows of memory cells of a single physical memory component of the memory device according to the user definitions

The claimed invention is an application of known technique from Leidel (US 20160098209) – allocating contiguous rows and columns based on allocation request specifying allocable units in horizontal and vertical dimensions.  In particular, Leidel teaches
receiving a user definition of a quantity (quantity = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) of the memory shapes (memory shapes = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) (claim objection: this limitation should read “receiving the user definition of a quantity of the memory shape”) 
and allocating physically contiguous columns and contiguous rows of memory cells (memory cells = Fig. 3 memory cells 340) of [a single physical component of the memory device] memory device (memory device = Fig. 3 memory device 310) according to the user definitions (claim objection:  this limitation should read “the memory cells of a memory array according to the user definition”) (Leidel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]), wherein candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with plural memory cells 340 (see ¶[39]) where first plurality of elements (data) are stored in first group of said memory cells 340 (see ¶[41]) (data is written to memory cells of the memory shape).)
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Leidel’s known technique would have yielded i) predictable result of performing said allocating based on receiving allocation request (user definition) specifying allocable units in horizontal and vertical dimensions (quantity of memory shape), and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Patent 10,942,843 in view of Leidel teach allocating, based on user definition, contiguous columns and contiguous rows of memory cells of a single physical memory component of memory device but do not appear to explicitly teach said user definition includes major dimension as recited in claim 11 and storing, to said single physical memory component, data elements based on said major dimension (see also limitation below).
receive a user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to memory cells of the memory shape
and store a plurality of data elements contiguously in the single physical memory component according to the user definitions and the major dimension

However, Kubo teaches
[receive] a user definition (user definition = designated access mode) of a memory shape including to a major dimension (major dimension = write direction) corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells of the memory shape;
and store a plurality of data elements contiguously in [the single] physical memory component according to the user definitions and the major dimension  (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, patent 10,942,843 as modified is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written, contiguously, to said contiguous columns and contiguous rows of memory cells (allocated based on said user definition of said memory shape).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify patent 10,942,843 as modified in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 13, Leidel teaches the limitations of claim 13 (see Leidel mapping in 103 rejection below).
Regarding claim 14, Leidel teaches the limitations of claim 14 (see Leidel mapping in 103 rejection below).
Regarding claim 15, Leidel teaches the limitations of claim 15 (see Leidel mapping in 103 rejection below).
see Leidel mapping in 103 rejection below).
Regarding claim 17, Leidel teaches the limitations of claim 17 (see Leidel mapping in 103 rejection below).
Regarding claim 18, Leidel teaches the limitations of claim 18 (see Leidel mapping in 103 rejection below).
Regarding claim 19, Leidel teaches the limitations of claim 19 (see Leidel mapping in 103 rejection below).

Regarding claim 20, patent 10,942,843 in view of Leidel and Kubo teach the apparatus of claim 11.

As noted in claim 11, patent 10,942,843 as modified teaches a base apparatus that receive user definition.  The claimed invention improves upon said apparatus where API (in host) is configured to receive said user definition (see also limitation below).
wherein the host includes a memory allocation application program interface (API) configured to receive the user definitions

The claimed invention is an application of known technique from Valentin – memory request is sent to API in computer system.  In particular, Valentin teaches
wherein [the] host includes a memory allocation application program interface (API) configured to receive [the user definitions] memory request (Valentin teaches memory request is sent to API instantiated in computer system (host) (see ¶[11]).)
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Valentin’s known technique would have yielded i) predictable result of receiving, at API (in host), user definition, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 5 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leidel (US 20160098209) in view of Kubo (US 20030233511).

Regarding claim 1, Leidel teaches
A method, comprising: 
receiving a user definition of a memory shape (memory shape = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) including: 
a quantity of contiguous columns (quantity of contiguous columns = 5 contiguous allocable units in second dimension 461-2) of a memory array (memory array = Fig. 3 memory device 310);
a quantity of contiguous rows (quantity of contiguous rows = 4 contiguous allocable units in first dimension 461-1) of the memory array; 
[a major dimension of the memory shape corresponding to a dimension of the memory shape by which] data is written to memory cells coupled to the contiguous columns and contiguous rows of the memory array;
allocating a multidimensional, contiguous, physical portion of the memory array according to the user definition (Leidel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]), wherein candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region (physical portion) of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with plural memory cells 340 (see ¶[39]) where first plurality of elements (data) are stored in first group of said memory cells 340 (see ¶[41]) (data is written to memory cells coupled to the contiguous columns and contiguous rows of the memory array).)

As previously noted in claim 1, Leidel teaches allocating, based on user definition, physical portion of contiguous columns and contiguous rows, and writing data to memory cells of said contiguous columns and contiguous rows coupled to memory cells (see claim 1 “receiving user definition of a memory shape including: a quantity of contiguous of columns of a memory array; a quantity of contiguous rows of the memory array; memory cells coupled to the contiguous columns and contiguous rows of the memory array” and “allocating a multidimensional, contiguous, physical portion of the memory array according to the user definition”).  However, Leidel does not appear to explicitly teach said user definition includes direction in which data is written to said memory cells (see also limitation below).
receiving a user definition of a memory shape including: 
a major dimension of the memory shape corresponding to a dimension of the memory shape by which data is written to memory cells coupled to the contiguous columns and contiguous rows of the memory array

However Kubo teaches
[receiving] a user definition (user definition = designated access mode) of a memory shape including:
a major dimension (major dimension = write direction) of the memory shape corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells coupled to [the] contiguous columns and contiguous rows of [the] memory array (memory array = Fig. 1 memories 4A to 4D) (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns (contiguous columns and contiguous rows) in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, Leidel is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written to said memory cells of said contiguous columns and said contiguous rows.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 2, Leidel in view of Kubo teach the method of claim 1 where Leidel already teaches, in claim 1,
storing a first data element and a second data element in memory cells of the memory array (memory array = Fig. 3 memory device 310) corresponding to the memory shape (memory shape = 5 contiguous allocable units in second dimension 461-2 and 4 contiguous allocable units in first dimension 461-1) (Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with plural memory cells 340 (see ¶[39]) where first plurality of elements (first data element and second data element) are stored in first group of said memory cells 340 (see ¶[41]).)

Regarding claim 5, Leidel in view of Kubo teach the method of claim 2, where Leidel further teaches
performing an operation on the first data element or the second data element using sensing circuitry (sensing circuity = Fig. 3 sensing circuity 324) coupled to the memory array (memory array = Fig. 3 memory device 310) (Leidel teaches that memory device 310 comprises memory cells 340 (see Fig. 3, ¶[39]) where each column of said memory cells 340 can be coupled to sensing circuitry 324 (see ¶[40]).  Leidel further teaches that said sensing circuitry performs logical operation (operation) on each of element of first plurality of elements (first/second data element) that are stored in first group of said memory cells 340 (see ¶[41]).)

Regarding claim 6, Leidel in view of Kubo teach the method of claim 1 where Leidel teaches
wherein allocating the multidimensional, contiguous, physical portion comprises allocating the multidimensional, contiguous, physical portion of a single physical memory component (single physical memory component = a memory array 111) of the memory array (memory array = Fig. 3 memory device 310) (Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region (physical portion) of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 that includes plural memory cells 340 (see ¶[39]). )

Regarding claim 7, Leidel teaches 
A method, comprising: 
receiving a user definition of a memory shape (memory shape = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) [including to a major dimension corresponding to a dimension of the memory shape by which] data is written to memory cells of the memory shape; 
receiving a user definition of a quantity (quantity = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) of the memory shapes; (claim objection: this limitation should read “receiving the user definition of a quantity of the memory shape”)
and allocating physically contiguous columns and contiguous rows of memory cells (memory cells = Fig. 3 memory cells 340) of a memory array (memory array = Fig. 3 memory device 310) according to the user definitions (claim objection:  this limitation should read “the memory cells of a memory array according to the user definition”) (Leidel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]), wherein candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with plural memory cells 340 (see ¶[39]) where first plurality of elements (data) are stored in first group of said memory cells 340 (see ¶[41]) (data is written to memory cells of the memory shape).)

As previously noted, in claim 7, Leidel teaches allocating, based on user definition, contiguous columns and contiguous rows of memory cells, and writing data to memory cells of memory shape (see claim 7 “data is written to memory cells of the memory shape” and “allocating physically contiguous columns and contiguous rows of memory cells of a memory array according to the user definition”).  However, Leidel does not appear to explicitly teach said user definition includes direction in which data is written to said memory cells of said memory shape (see also limitation below)
receiving a user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to memory cells of the memory shape

However, Kubo teaches
[receiving] a user definition (user definition = designated access mode) of a memory shape including to a major dimension (major dimension = write direction) corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells of the memory shape (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, Leidel is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written to said memory cells of said memory shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

the method of claim 7 and writing data to memory cells of memory shape (see claim 7 “by which data is written to memory cells of the memory shape”).  Kubo also teaches
mapping existing data to the memory shapes (claim objection:  this limitation should read “mapping existing data to the memory shape”) (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Kubo also teaches that said data (written to said two-dimensional memory space 3) is from one-dimensional memory (see ¶[45]).  As such said data is existing data in said one-dimensional memory.)
In view of Kubo, Leidel is modified such that said data (written to said memory cells of said memory shape) is existing data from one-dimensional memory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 9, Leidel in view of Kubo teach the method of claim 7 and writing data to memory cells of memory shape (see claim 7 “by which data is written to memory cells of the memory shape”).  Kubo also teaches
mapping the existing data comprises mapping the existing data from memory (memory = one-dimensional memory) other than the memory array (memory array = memories 4A to 4D) to the memory shapes (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]) that is two-dimensional (see Fig. 2).  Kubo also teaches that said data (written to said two-dimensional memory space 3) is from one-dimensional memory (see ¶[45]).  As such said data is existing data in said one-dimensional memory.  Note that said one-dimensional memory is different (other) from said memories 4A to 4D.)
In view of Kubo, Leidel is modified such that said data (written to said memory cells of said memory shape) is existing data from one-dimensional memory (i.e. another memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 10, Leidel in view of Kubo teach the method of claim 7 and writing data to memory cells of memory shape (see claim 7 “by which data is written to memory cells of the memory shape”).  Kubo also teaches
mapping the existing data comprises mapping the existing data from the memory array (memory array = memories 4A to 4D) to the memory shapes (claim objection:  this limitation should read “to the memory shape”) (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]) that is two-dimensional (see Fig. 2).  Kubo also teaches that said data (written to said two-dimensional memory space 3) is from one-dimensional memory (see ¶[45]).  As such said data is existing data in said one-dimensional memory.  Note that said data (written to said respective memories 4A to 4D) is referenced/mapped by said access position in said two-dimensional memory space 3.)
In view of Kubo, Leidel is modified such that said data (written to said memory cells of said memory shape) is existing data where said data (in said memory cells) is referenced/mapped by access position in said memory shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 11, Leidel teaches
An apparatus, comprising: 
a memory device (memory device = Fig. 1 memory device 110); 
and a host (host = Fig. 1 host 102) coupled to the memory device, wherein the host is configured to: (Leidel teaches, in Fig. 1, host 102 coupled to memory device 110 (see also ¶[35]), wherein said host includes OS 112 that manages hardware resource (see ¶[35], [48-49]).)
receive a user definition of a memory shape (memory shape = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) [including to a major dimension corresponding to a dimension of the memory shape by which] data is written to memory cells of the memory shape; 
receive a user definition of a quantity (quantity = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1) of the memory shapes; (claim objection: this limitation should read “receiving the user definition of a quantity of the memory shape”) 
allocate contiguous columns and contiguous rows of memory cells (memory cells = Fig. 3 memory cells 340) of a single physical memory component (single physical memory component = a memory array 111) of the memory device according to the user definitions; (claim objection:  this limitation should read “the memory cells of a memory array according to the user definition”)  
store a plurality of data elements [contiguously] in the single physical memory component [according to the user definitions and the major dimension] (Leidel teaches receiving allocation request (from host (see ¶[36])) that includes 4 contiguous allocable units in first dimension 461-1 (see Fig. 4B where dimension 461-1 is vertical) and 5 contiguous allocable units in dimension 461-2 (see Fig. 4B where dimension 461-2 is horizontal) (see ¶[47]), wherein candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 the includes plural memory cells 340 (see ¶[39]) where first plurality of elements (data, plurality of data elements) are stored in first group (coupled to access line 342-1) of said memory cells 340 (see ¶[41]) (data is written to memory cells of the memory shape and store a plurality of data elements in the single physical memory component).)

As previously noted, in claim 11, Leidel teaches writing data (or data elements) to contiguous columns and contiguous rows of memory cells (allocated based on user definition of memory shape) of single physical memory component (see claim 11 “data is written to memory cells of the memory shape”, “receive a user definition of a quantity of the memory shape”, “allocate contiguous columns and contiguous rows of memory cells of a single physical memory component of the memory device according to the user definition” and “store a plurality of data elements in the single physical memory component”).  However, Leidel does not appear to explicitly teach said user definition includes direction in which data is written, contiguously, to said contiguous columns and contiguous rows of memory cells (see also limitation below)
receive a user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to memory cells of the memory shape;
and store a plurality of data elements contiguously in the single physical memory component according to the user definitions and the major dimension

However, Kubo teaches
[receive] a user definition (user definition = designated access mode) of a memory shape including to a major dimension (major dimension = write direction) corresponding to a dimension (dimension = vertical/horizontal direction) of the memory shape by which data is written to memory cells of the memory shape;
and store a plurality of data elements contiguously in [the single] physical memory component according to the user definitions and the major dimension  (Kubo teaches when access position (in two-dimensional memory space 3 (memory shape)) and access mode (specifying write direction of data (see ¶[109])) are designated, data continuous in the vertical or horizontal direction from said access position can be written to respective memories 4A to 4D (see ¶[111]).  Note that locations in said two-dimensional memory space 3 corresponds to contiguous rows and columns in said memories 4A to 4D (see Fig. 3 two-dimensional memory space 3 comprising plural two-dimensional memory space 1, each, mapped to contiguous area (of columns and rows) of memories 4A to 4D (see Fig. 1-2, ¶[94])).  Therefore, data continuous in the vertical or horizontal direction from said access position (in said two-dimensional memory space 3) can be written to corresponding locations (memory cells) in said contiguous area of said memories 4A to 4D.)
In view of Kubo, Leidel is modified such that said user definition includes write direction (major dimension) that specifies horizontal/vertical direction (dimension) in which data is written, contiguously, to said contiguous columns and contiguous rows of memory cells (allocated based on said user definition of said memory shape).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Leidel in the manner described supra because it would improve efficiency of SIMD operation (see Kubo, ¶[111]).

Regarding claim 12, Leidel in view of Kubo teach the apparatus of claim 11 where Leidel also teaches
the single physical memory component (single physical memory component = a memory array 111) is a single memory bank (Leidel teaches memory device 310 with memory array 111 that includes plural memory cells 340 (see ¶[39]), wherein said memory array is hybrid memory cube (single memory bank) (see ¶[28]).)

Regarding claim 13, Leidel in view of Kubo teach the apparatus of claim 11 where Leidel also teaches
wherein the host is configured to allocate the contiguous columns and contiguous rows of memory cells of the single physical memory component (single physical memory component = memory array 111) such that each of the memory shapes comprises memory cells coupled to common access lines (claim objection:  this limitation should read “each of the memory shape comprises memory cells coupled to common access lines”)  (Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel further teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 the includes plural memory cells 340 (see ¶[39]).  Note that in Fig. 3, said plural memory cells 340 are coupled to rows of shared (common) access lines 342-1 to 342-M.)

Regarding claim 14, Leidel in view of Kubo teach the apparatus of claim 11 where Leidel also teaches
sensing circuitry coupled to the single physical memory component, wherein the sensing circuitry is configured to perform an operation on at least one of the plurality of data elements (Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel also teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 (single physical memory component) the includes plural memory cells 340 (see ¶[39]) where first plurality of elements (plurality of data elements) are stored in first group (coupled to access line 342-1) of said memory cells 340 (see ¶[41]).  Leidel further teaches that each column of said memory cells 340 is coupled to sensing circuitry 324 (see Fig. 3, ¶[40]), wherein said sensing circuitry 324 performs logical operation on each element in said first plurality of elements (see ¶[41]).)

Regarding claim 15, Leidel in view of Kubo teach the apparatus of claim 11 where Leidel also teaches
wherein the sensing circuitry is configured to: 
perform the operation on a first data element of a first one of the memory shapes (memory shape = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1); 
and perform the operation on a second data element of a second one of the memory shapes (claim objection:  this limitation should read “the memory shape”) (Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel also teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 (single physical memory component) the includes plural memory cells 340 (see ¶[39]) where first plurality of elements (plurality of data elements) are stored in first group (coupled to access line 342-1) of said memory cells 340 (see ¶[41]).  Leidel further teaches that each column of said memory cells 340 is coupled to sensing circuitry 324 (see Fig. 3, ¶[40]), wherein said sensing circuitry 324 performs logical operation on each element (first data element and second data element) in said first plurality of elements (see ¶[41]).)

Regarding claim 16, Leidel in view of Kubo teach the apparatus of claim 14 where Leidel also teaches
wherein the sensing circuitry is configured to: 
perform the operation on a first data element of a particular one of the memory shapes (memory shape = 5 contiguous allocable units in second dimension 461-2 + 4 contiguous allocable units in first dimension 461-1); 
and perform the operation on a second data element of the particular one of the memory shapes (claim objection:  this limitation should read “the memory shape”) Leidel teaches candidate region 472-1, that is identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), is allocated (see ¶[52]).  Leidel also teaches that said candidate region 472-1 corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 (single physical memory component) the includes plural memory cells 340 (see ¶[39]) where first plurality of elements (plurality of data elements) are stored in first group (coupled to access line 342-1) of said memory cells 340 (see ¶[41]).  Leidel further teaches that each column of said memory cells 340 is coupled to sensing circuitry 324 (see Fig. 3, ¶[40]), wherein said sensing circuitry 324 performs logical operation on each element (first data element and second data element) in said first plurality of elements (see ¶[41]).)

Regarding claim 17, Leidel in view of Kubo teach the apparatus of claim 14 where Leidel also teaches
wherein the sensing circuitry is configured to perform the operation on the plurality of data elements concurrently (Leidel teaches that candidate region 472-1, identified as sufficient to fulfill said 4 contiguous allocable units in said first dimension 461-1 and said 5 contiguous allocable units in said second dimension 461-2 (see ¶[48-49]), corresponds to region of physical memory (see ¶[50]) that is shown in Fig. 3 as memory device 310 with a memory array 111 the includes plural memory cells 340 (see ¶[39]) where first plurality of elements (plurality of data elements) are stored in first group (coupled to access line 342-1) of said memory cells 340 (see ¶[41]).  Leidel also teaches that each column of said memory cells 340 is coupled to sensing circuitry 324 (see Fig. 3, ¶[40]), wherein said sensing circuitry 324 performs logical operation on each element in said first plurality of elements (see ¶[41]), and said logical operation is performed in parallel (see ¶[42]).)

Regarding claim 18, Leidel in view of Kubo (embodiment 1) teach the apparatus of claim 14 and perform operation on at least one of plurality of data elements (see claim 14).  However, Leidel in view of Kubo (embodiment 1) do not appear to explicitly teach
address each memory shape individually such that the operation is performed on a portion of the plurality data elements stored in a particular memory shape

However, Kubo (embodiment 2) also teaches
address each memory shape individually such that [the] operation is performed on a portion of [the] plurality data elements stored in a particular memory shape (Kubo teaches when read address (in two-dimensional memory space 1 (memory shape)) and access mode (specifying read direction of data (see ¶[101])) are designated (address each memory shape), data is read (operation) from respective memories 4A to 4D at respective address based on said read address and said access mode (see ¶[106]).)
In view of Kubo, Leidel as modified is further modified such that each memory shape is addressed in a manner that said operation is performed on a portion of plurality of data elements stored in a particular memory shape.
supra because it would result in efficient SIMD operation (Kubo, ¶[14]).

Regarding claim 19, Leidel in view of Kubo (embodiment 1 and 2) teach the apparatus of claim 18 where Kubo also teaches
address each memory shape with a vector style address (Kubo teaches when read address (in two-dimensional memory space 1 (memory shape)) and access mode (specifying read direction of data (see ¶[101])) are designated (address each memory shape), data is read (operation) from respective memories 4A to 4D at respective address based on said read address and said access mode (see ¶[106]).  Note that said two-dimensional memory space 1 is address using said read address and direction (vector style address).)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leidel in view of Kubo, and further in view of Valentin (US 20030196062).

Regarding claim 20, Leidel in view of Kubo teach the apparatus of claim 11. 

As noted in claim 11, Leidel as modified as modified teaches a base apparatus that receive user definition.  The claimed invention improves upon said apparatus where API (in host) is configured to receive said user definition (see also limitation below
wherein the host includes a memory allocation application program interface (API) configured to receive the user definitions

The claimed invention is an application of known technique from Valentin – memory request is sent to API in computer system.  In particular, Valentin teaches
wherein [the] host includes a memory allocation application program interface (API) configured to receive [the user definitions] memory request (Valentin teaches memory request is sent to API instantiated in computer system (host) (see ¶[11]).)
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Valentin’s known technique would have yielded i) predictable result of receiving, at API (in host), user definition, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Allowable Subject Matter
Claims 3 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that should Applicant amend independent claims to include claim 3 (or claim 4), claim 4 (or claim 3) would need to be cancelled because it would not be possible to have two adjacent columns and two adjacent rows, each only having one data element.
Claim 3 recites storing only one data element in each of two columns (of multidimensional, contiguous, physical portion of memory array) that are adjacent to each other.  This subject matter is reflected in claim 3 in its entirety.  As noted in claim 2, Leidel teaches see Leidel ¶[41]).  However, Leidel further teaches storing second plurality of elements in second group of memory cells coupled to access line 342-2.  As a result, multiple elements are being stored in two columns that are adjacent to each other (see also Leidel Fig. 3).  Therefore, Leidel fails to disclose only storing one data element in each of two columns that are adjacent to each other.
Claim 4 recites storing only one data element in each of two rows (of multidimensional, contiguous, physical portion of memory array) that are adjacent to each other.  This subject matter is reflected in claim 4 in its entirety.  As noted in claim 2, Leidel teaches storing first plurality of elements in first group of memory cells coupled to access line 342-1 (see Leidel ¶[41]).  However, Leidel further teaches storing second plurality of elements in second group of memory cells coupled to access line 342-2.  As a result, multiple elements are being stored in two rows that are adjacent to each other (see also Leidel Fig. 3).  Therefore, Leidel fails to disclose only storing one data element in each of two rows that are adjacent to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139